11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In the Interest of J.N., D.A., and S.B.
No. 11-01-00268-CV B Appeal from Dallas County
 
While appellant timely perfected a restricted
appeal and paid the required filing fee, appellant has failed to secure the
appellate record.  As noted in this
court=s October 4, 2001, order, the clerk of the
trial court has informed this court in writing that the clerk=s record has been prepared but has not been
paid for and the court reporter has informed this court in writing that no
request has been made for the reporter=s record.  In the October 4
order, this court directed appellant to cure the defect of failure to file the
record on or before October 26, 2001, and informed appellant that failure to do
so could result in the dismissal of the appeal.  Appellant has not responded to the order.
The appeal is dismissed.  TEX.R.APP.P. 42.3.
 
PER CURIAM
 
December 13, 2001
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.